Citation Nr: 0611826	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-28 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


ISSUE

Entitlement to an apportionment of the veteran's compensation 
benefits.


WITNESSES AT HEARING ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran had active military service from February 1966 to 
February 1968, including nine months combat service in 
Vietnam.  The veteran, who has been service connected for 
disability benefits since May 1968, was granted a total 
disability rating for compensation based on individual 
unemployability (TDIU) effective October 1996.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  

A claim for an apportionment is a "contested claim" and is 
subject to special procedural regulations as set forth in 38 
C.F.R. §§ 19.100, 19.101, and 19.102.  The RO has determined 
that the veteran is not able to manage his VA benefits 
because of disability and a conservator has been appointed to 
manage his VA benefits.  The RO has not complied with the 
contested claims procedures.  However, given that the 
decision of the RO was favorable to the veteran and that the 
appellant, if no longer the veteran's spouse, had no legal 
entitlement to an apportioned share of his compensation, such 
failure would constitute harmless error.

In August 2005 the appellant and her son appeared and 
testified at a hearing before the undersigned in Wichita, 
Kansas.  The transcript of this hearing is of record.

The veteran and the appellant married in July 1965.  To that 
marriage were born two children, one in 1968 and the other in 
1974.  Each of the veteran's two children had attained the 
age of majority by the year 1992.

In August 1993 the appellant filed for divorce from the 
veteran.  A copy of the appellant's petition for divorce was 
submitted by the veteran and is contained in the file.  In 
correspondence accompanying this document the veteran advises 
"my divorce became final August [sic] 1993."  This 
statement is not supported by the evidence of record.  

In May 2003 the appellant filed a claim for apportionment.  
The appellant reported that she had filed for divorce in 
September 1993 and that she and the veteran are no longer 
cohabiting.  The record does not contain a divorce decree.

Inasmuch as the appellant has filed a claim for apportionment 
the marital status of the parties must be determined.  
Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  The RO should obtain documentation or 
some alternative credible evidence showing 
that the marriage of the appellant and the 
veteran has been terminated and the date 
of termination of the marriage.  In view 
of the veteran's mental disability and the 
issue at hand the RO is encouraged to 
verify the termination of the marriage and 
the date of such termination by obtaining 
a copy of any divorce decree that may have 
been issued.

2.  Thereafter, the RO should readjudicate 
the appellant's claim.  If the benefit 
sought remains denied, the appellant 
should be furnished a supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review, if indicated.  If the 
decision is unfavorable to the veteran, 
the RO should ensure compliance with 
contested claims procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


